Citation Nr: 0829507	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-25 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss disability.

2.  Entitlement to service connection for bilateral hearing 
loss disability.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.

5.  Entitlement to service connection for chronic fatigue, to 
include as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for benign prostatic 
hypertrophy, to include as secondary to service-connected 
diabetes mellitus.

7.  Entitlement to service connection for headaches, to 
include as secondary to service-connected diabetes mellitus.

8.  Evaluation of diabetes mellitus, currently rated 20 
percent disabling.

9.  Evaluation of peripheral neuropathy of the right lower 
extremity, currently rated 10 percent disabling.

10.  Evaluation of peripheral neuropathy of the left lower 
extremity, currently rated 10 percent disabling.

11.  Evaluation of peripheral neuropathy of the right upper 
extremity, currently rated 10 percent disabling.

12.  Evaluation of peripheral neuropathy of the left upper 
extremity, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1967 to October 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

In June 2008, the veteran testified before the undersigned at 
the RO.  A transcript of the hearing is associated with the 
claims file.  In a June 2008 response, the veteran indicated 
that he no longer desired a hearing before a Decision Review 
Officer at the RO.

In June 2008, the veteran submitted a claim of entitlement to 
service connection for a psychiatric disorder, claimed as 
secondary to his diabetes mellitus.  In addition, the veteran 
testified in June 2008 that he was no longer able to work due 
to his service-connected disabilities, including his 
peripheral neuropathy of the upper and lower extremities.  
The Board interprets this statement as a claim of entitlement 
to a total rating based on unemployability due to service-
connected disability (TDIU).  These two issues are referred 
to the RO for development.


FINDINGS OF FACT

1.  Service connection for bilateral hearing loss was denied 
in a July 1991 rating decision.  The veteran was notified of 
the decision that same month, and an appeal of the decision 
was not initiated.

2.  Evidence added to the claims file since the July 1991 
rating decision suggests the veteran may have experienced 
hearing loss beyond the inherent nature of the disorder while 
in service, a fact not established by the evidence prior to 
the July 1991 decision.

3.  Bilateral hearing loss was not manifest during service, 
or within one year of separation, and is not related to the 
veteran's active service.

4.  Tinnitus was not manifest during service and is not 
related to the veteran's active service.

5.  Hypertension was not manifest during service, or within 
one year of separation, and is not related to the veteran's 
active service.

6.  Hypertension is not caused or aggravated by a service-
connected disease or injury.

7.  There is no evidence of a current chronic fatigue 
disability due to disease or injury.

8.  Benign prostatic hypertrophy was not manifest during 
service and is not related to the veteran's active service.

9.  Benign prostatic hypertrophy is not caused or aggravated 
by a service-connected disease or injury.

10.  There is no evidence of a headache disability due to 
disease or injury.

11.  The veteran's diabetes mellitus does not require the use 
of insulin.

12.  The veteran's peripheral neuropathy of the right upper 
extremity has not been productive of moderate incomplete 
neuropathy.

13.  The veteran's peripheral neuropathy of the left upper 
extremity has not been productive of moderate incomplete 
neuropathy.

14.  The veteran's peripheral neuropathy of the right lower 
extremity is productive of moderate incomplete neuropathy.

15.  The veteran's peripheral neuropathy of the left lower 
extremity is productive of moderate incomplete neuropathy.



CONCLUSIONS OF LAW

1.  Evidence submitted since the July 1991 rating decision 
wherein the RO denied service connection for bilateral 
hearing loss is new and material; thus, the claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156(a) (2007).

2.  Bilateral hearing loss was not incurred in or aggravated 
by active service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).

3.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).

4.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

5.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2007).

6.  Chronic fatigue, due to pathology (disease or injury) was 
not incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

7.  Chronic fatigue, due to pathology (disease or injury) is 
not proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).

8.  Benign prostatic hypertrophy was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).

9.  Benign prostatic hypertrophy is not proximately due to or 
the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2007).

10.  Headaches, due to pathology (disease or injury) were not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

11.  Headaches, due to pathology (disease or injury) are not 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2007).

12.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2007).

13.  The criteria for an evaluation of 20 percent for 
peripheral neuropathy of the right lower extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8621 (2007).

14.  The criteria for an evaluation of 20 percent for 
peripheral neuropathy of the left lower extremity have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, 
Diagnostic Codes 8621 (2007).

15.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the right upper extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 8515, 8615, 8715 (2007).

16.  The criteria for an evaluation in excess of 10 percent 
for peripheral neuropathy of the left upper extremity have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Codes 8515, 8615, 8715 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his attorney of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The veteran's claim was received after the enactment of the 
VCAA.

A letter dated in November 2004 told the veteran that VA 
would make reasonable efforts to obtain evidence necessary to 
support his claims.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claims 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the veteran's behalf.  The 
veteran was told what the evidence needed to show in order to 
support service connection claims, including claims as 
secondary to service-connected disabilities.  The veteran was 
also informed of the prior final decision regarding his claim 
for bilateral hearing loss.  He was told of the reason for 
the prior denial and informed of what constituted new and 
material evidence in order to reopen his claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the appeal 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; 3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  The 
veteran was provided with such notice in March 2006.

The March 2006 letter also indicated that in determining a 
disability rating, the RO considered evidence regarding 
nature and symptoms of the condition, severity and duration 
of the symptoms, and the impact of the condition and symptoms 
on employment.  The evidence that might support a claim for 
an increased rating was listed.  The veteran was told that 
ratings were assigned with regard to severity from 0 percent 
to 100 percent, depending on the specific disability.  
Statements of the case dated in June 2006 provided the 
veteran with the rating criteria used to determine his 
disability evaluation for diabetes mellitus and peripheral 
neuropathy.  The veteran's claims were subsequently 
readjudicated in May 2008.  Therefore, the veteran has been 
provided with all necessary notice regarding his claims for 
an increased evaluation.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

While complete VCAA notice in this case was not provided 
prior to the initial adjudication, the notice was provided 
and subsequently readjudicated by the RO in the supplemental 
statement of the case dated in May 2008, which was prior to 
the transfer and certification of the case to the Board.  The 
Board finds that the content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  The veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.

Although the veteran received inadequate preadjudicatory 
notice, and that error is presumed prejudicial, the record 
reflects that he was provided with a meaningful opportunity 
such that the preadjudicatory notice error did not affect the 
essential fairness of the adjudication now on appeal.

The Board is unaware of any outstanding evidence or 
information that has not already been requested.  Therefore, 
the Board is satisfied that the RO has complied with the duty 
to assist requirements of the VCAA and the implementing 
regulations.  Neither the veteran nor his attorney has 
contended that any evidence relative to the issue decided 
herein is absent from the record.  The veteran has been 
afforded multiple examinations on the issues decided herein.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

For the foregoing reasons, it is not prejudicial to the 
veteran for the Board to decide this appeal.

I.  Service Connection Claims

A.  Applicable Law and Regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes it was incurred in service.  38 C.F.R. § 
3.303(d).

Direct service connection generally requires evidence of a 
current disability, in-service incurrence or aggravation of a 
disease or injury; and a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 
604 (Fed. Cir. 1996) (table).  See also Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and organic 
diseases of the nervous system, including sensorineural 
hearing loss and tinnitus, and hypertension become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.307, 3.309 (2007).  While the disease need not be 
diagnosed within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.310(a).  
This includes any increase in disability (aggravation) that 
is proximately due to or the result of a service connected 
disease or injury.  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either caused or aggravated by a service-
connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 
(1995) (en banc).  Effective October 10, 2006, 38 C.F.R. § 
3.310 was amended.  However, since the veteran's claim was 
filed prior to this date, the Board will apply the previous 
version of the regulation, which version favors the veteran.

Hearing Loss Disability

Service connection for bilateral hearing loss was denied in a 
July 1991 RO rating decision.  The veteran was notified of 
the decision that same month and did not initiate an appeal.  
The RO denied the claim because the veteran had normal 
hearing acuity throughout service by VA standards.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

The evidence of record in July 1991 included the veteran's 
service medical records.  When examined for enlistment in 
January 1967, he reported no history of ear, nose, or throat 
trouble.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
0
10
10
LEFT
0
0
0
0
0

When examined for separation in October 1969, the veteran 
denied a medical history of ear, nose, or throat trouble.  On 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
20
20
LEFT
10
10
10
20
10

When examined for enlistment in the National Guard in October 
1984, the veteran denied a medical history of ear, nose, or 
throat trouble.  On examination pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
N/A
25
LEFT
30
35
40
N/A
40

Evidence added to the claims file since the July 1991 rating 
decision includes private hospitalization records dated in 
August 1989.  The veteran had an admitting diagnosis of 
severe left chronic middle ear disease, cholesteatoma, and 
severe left conductive hearing loss.  He had a history of 
surgery in August 1981.  He reported a longstanding history 
of childhood infections.  He began experiencing drainage and 
decrease of hearing approximately three months after his 
surgery in 1981.  The veteran underwent left ear surgery 
during his hospitalization.  The discharge diagnosis was left 
chronic and severe middle ear disease, extensive 
cholesteatoma, and severe conductive hearing loss.

An October 1999 VA record shows the veteran underwent a CT 
scan.  The impression was sclerotic right mastoid air cells 
and absence of the right middle ear ossicles and a portion of 
the right lateral mastoid air cells.  There was also an 
impression at that time of chronic otitis media in the left 
ear and mixed hearing loss, probably very little nerve 
reserve.

A January 2000 private treatment record shows the veteran 
reported having no hearing in his left ear for the previous 
twelve years.  He had a history of two ear surgeries in the 
left ear.  He noticed a drop in hearing in his right ear.  He 
had a history of noise exposure.  Results of the pure tone 
air and bone conduction revealed borderline normal hearing 
sensitivity through 1000Hz, sloping to a moderate 
sensorineural hearing loss in high frequencies on the right.  
There was severe to profound mixed loss on the left.

A February 2005 VA outpatient record shows the veteran's left 
ear continued to drain.  He had a left tympanomastoidectomy 
in the 1980s and 1990.  There was no subjective hearing in 
the left ear.  The right ear was normal on examination.  The 
left was inflamed and treated for chronic left mastoiditis.

In March 2006, the veteran underwent VA examination.  He 
reported that he worked primarily as a computer specialist in 
service.  He recalled being exposed to loud noise, including 
two incidents of rocket blasts, which impacted nearby.  He 
said, however, that his hearing test at the time of his 
separation did not reveal any hearing loss.  After discharge, 
the veteran worked as a fireman and a policeman.  He used to 
get some draining from his left ear.  He underwent surgery in 
August 1981 and 1989.  He continued to have draining and 
infections in the left ear.  He currently drives a gravel 
truck and is concerned about safety due to his hearing loss.  
As a child, the veteran reported numerous ear infections but 
indicated that his ears did not drain.

Pure tone test results revealed normal thresholds in the 
right ear through 1500Hz with a mild to moderate sensory loss 
above that test frequency.  The left ear revealed profound 
mixed loss throughout the test frequencies.  There was 
visible perforation in the left tympanic membrane and visible 
draining from that ear.  Speech reception thresholds were 
within normal limits on the right and severe reduced in the 
left.  The examiner reviewed the veteran's claims file and 
noted two audiograms in service, in 1967 and 1969.  Both 
revealed audiometric results to be within normal limits.  The 
comparison of the tests suggested that there had been some 
threshold shift over the two years of the veteran's service.  
However, the audiologist opined that the 1967 audiogram is 
likely not a reliable measure of the veteran's thresholds.  
It is highly unlikely that the thresholds in his left ear 
were 0 decibels at all frequencies.  Therefore, the validity 
of the baseline audiogram is in question.  However, assuming 
the test results were reliable, such a change in thresholds 
would suggest a change in hearing beyond its inherent nature.

In May 2006, the veteran's claims file was submitted for 
review for VA examination.  His in-service audiograms showed 
normal hearing acuity throughout his service by VA standards.  
National Guard enlistment examination in October 1984 showed 
hearing loss in the left ear with normal hearing in the right 
ear.  He had a history of surgery in the left ear in 1981 and 
1989.  He had a longstanding history of infections as a 
child.  The March 2006 examination was reviewed.  While the 
veteran noted two loud blasts in service, there was no 
history of chronic exposure to noise.

The provider noted that most of the veteran's hearing loss in 
the left ear was a conductive component secondary to his 
cholesteatoma and ossicular erosion, which was not a result 
of his service, as symptoms developed after service.  The 
remaining hearing loss in the left ear (bone conduction) 
matched the sensorineural component in the right ear, with 
high frequency hearing loss to 50 decibels bilaterally, 
without significant notching at 4000Hz.  It was unlikely that 
there was a relationship between the veteran's current 
hearing loss and his service.  Research states that acoustic 
trauma caused by a single short lasting exposure to a very 
intense sound results in a sudden and usually painful loss of 
hearing.  There was no evidence of acute changes of the 
veteran's hearing on exit exam consistent with a blast 
injury.  It also states that the reversible noise-induced 
hearing loss exhibits a recognized set of symptoms, including 
a history of long-term exposure to a dangerous noise level, 
sufficient to cause a noise-induced pattern on audiogram.  
There was no evidence that the veteran was exposed to these 
levels of noise which in service as a computer specialist.  
Additional findings for noise-induced hearing loss includes a 
gradual loss of hearing over the first five to ten years of 
exposure and hearing loss that stabilized once the noise 
exposure is terminated.  The veteran does not fit the pattern 
of irreversible noise-induced hearing loss.

In June 2008, the veteran testified before the undersigned.  
He wanted to protest his hearing test because the examiner 
got a few things wrong.  She said he was a computer 
specialist.  However, he asked for a transfer during service 
and was put on perimeter defense.  He did that for almost the 
whole two years.  He remembered at least two instances when 
he was rocketed in the compound.  He then denied he had any 
ear infections during childhood.  The veteran believed his 
hearing loss was due to exposure to chemicals.

Based on a review of the record, the Board finds that new and 
material evidence has been added to the record to reopen the 
veteran's claim.  Specifically, the March 2006 VA examination 
report suggests that, even though the veteran demonstrated 
normal hearing for VA purposes throughout service, the 
entrance and separation examinations did suggest a change in 
the veteran's hearing that was beyond its inherent nature.  
This relates to the unestablished fact of whether the veteran 
demonstrated hearing loss in service.  Thus, his claim is 
reopened.

Now, the Board will turn to whether the veteran's bilateral 
hearing loss should be subject to service connection.  First, 
we note that there is some post-service evidence suggesting 
the veteran suffered from ear infections during his 
childhood.  The veteran reported such history in an August 
1989 private treatment record and during his March 2006 VA 
examination.  He denied such a history during his June 2008 
hearing before the undersigned.

Essentially, to rebut the presumption of sound condition 
under 38 U.S.C.A. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); 
see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) 
(detailing legislative history relating to presumption of 
soundness and the possibility that the omission of the 
relevant language from 38 C.F.R. § 3.304(b) was unintentional 
and that 38 C.F.R. § 3.304(b) should be construed as 
consistent with the VA's pre-February 1961 regulations).

Specifically, VAOPGCPREC 3-2003 held that the claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  It was determined 
that the provisions of 38 C.F.R. § 3.304(b) are inconsistent 
with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the 
presumption of sound condition may be rebutted solely by 
clear and unmistakable evidence that a disease or injury 
existed prior to service.  It was concluded that 38 C.F.R. § 
3.304(b) is invalid and should not be followed.

Given that there are no pre-service records available, and 
the veteran did not report such a history upon enlistment, 
nor was there any disorder of the ears noted upon enlistment, 
the Board finds that the presumption of soundness is not 
rebutted.  Here, there is no reliable evidence of pre-service 
auditory impairment or in-service auditory impairment.  See 
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Based on the evidence of record, the Board finds that service 
connection is not warranted for a bilateral hearing loss 
disability.  While the March 2006 VA examiner suggested that 
the veteran's entrance and separation examinations might 
reflect a decrease in the veteran's hearing acuity, both 
audiograms showed the veteran's hearing was within normal 
limits.  "The threshold for normal hearing is from 0 to 20 
[decibels], and higher threshold levels indicate some degree 
of hearing loss."  5 Vet. App. 155, 157 (1993) Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Abnormal hearing loss 
was not demonstrated until the October 1984 examination prior 
to enlistment in the National Guard.  This occurred fifteen 
years after the veteran's separation from service.  
Therefore, disabling hearing was certainly not shown within 
one year following separation.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Furthermore, 
the first records showing treatment for hearing loss are 
dated in August 1989.  At that time, the veteran reported a 
history of having undergone surgery in 1981 but no history of 
in-service noise exposure or any history associated with his 
service.  The veteran's 1981 surgery has been consistently 
reported.  However, this still dates the beginning of the 
veteran's treatment to twelve years after separation.

During the veteran's March 2006 VA examination, he reported 
exposure to two blasts while in service.  However, the May 
2006 VA report shows the veteran reported no chronic exposure 
to noise in service.  His hearing loss was due to the 
diagnoses associated with his left ear disease, which 
developed after service and were not a result of service.  
His hearing was not consistent with hearing damage from two 
short blasts in service.  In addition, the veteran did not 
fit a pattern of noise-induced hearing loss.  Based on this 
competent report, the Board finds that service connection for 
a bilateral hearing loss disability is not warranted.

The Board notes the veteran testimony in June 2008 that he 
was exposed to a white powder while in service and believes 
this may have caused his hearing loss.  The Board finds that 
this contention is lacking in merit.  There is no competent 
proof of relationship to anything other than the veteran's 
established ear disease, which has been shown to have begun 
after service.

Thus, the Board finds that the evidence preponderates against 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss disability, and the claim must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Tinnitus

The veteran has contended that he has tinnitus that is 
related to his service.

The veteran's service medical records contain no complaints 
of tinnitus or ringing in the ears.  On separation 
examination in October 1969, the veteran's ears were normal, 
and he denied a history of ears, nose, and throat trouble on 
a signed statement on that same date.

The October 1984 National Guard examination shows the 
veteran's ears were normal on examination.  On a signed 
statement, the veteran denied a history of trouble with his 
ears, nose, and throat.

A January 2000 private treatment record shows the veteran 
denied ringing in his right and left ears.

In a July 2005 written statement, the veteran indicated he 
had ringing in his ears as a result of his military 
experiences.

In March 2006, the veteran underwent VA examination.  He 
complained of constant high-pitched tinnitus in both ears.  
He recalled that it began about the same time as his medical 
problems began in his left ear.  This was in the late 1970s 
and early 1980s.  The examiner noted that by the veteran's 
own statement, his tinnitus did not begin until the late 
1970s or early 1980s.  Therefore, it was not felt that his 
tinnitus could be considered service-connected.

In June 2008, the veteran testified before the undersigned.  
He felt that the ringing his ears began when his left ear 
started to worsen.  It was in the late 1970s or early 1980s.  
He believed it might be due to chemical exposure and possibly 
noise exposure in service.

Based on the evidence of record, the Board finds that 
service-connection for tinnitus is not warranted.  As noted 
above, the veteran denied any history of ear disease or 
problems in service and in October 1984.  Even accepting the 
veteran's contention that his tinnitus began in the late 
1970s or early 1980s, the Board finds that this occurred long 
after service.

The March 2006 VA examiner has provided the only competent 
opinion regarding this issue.  The conclusion was that, 
because tinnitus, by the veteran's report, began after 
separation, it was not related to service.  There is no other 
competent opinion suggesting otherwise.  While the veteran 
has given his opinion that his tinnitus is related to his 
Vietnam service, the Board finds that he is not competent to 
provide such a medical conclusion.  The veteran is certainly 
competent to report that he experienced ringing in his ears.  
However, he does not have the medical training to provide a 
competent opinion as to the etiology of this disorder, 
particularly since he reports that it began years after his 
separation from service.  Jandreau v. Nicholson, 492 F.3d 
1372 (2007).  We again note that he has not reported that he 
experienced tinnitus during service.

The Board notes, again, that the veteran's contentions that 
his tinnitus might be related to exposure to chemicals or 
white powder are lacking in merit.  He has presented no proof 
of such a relationship.

Therefore, the Board finds that the evidence preponderates 
against a finding that service connection is warranted for 
tinnitus.  Thus, the claim must be denied.  Gilbert v. 
Derwinski, supra.

Hypertension, Chronic Fatigue, Benign Prostatic Hypertrophy, 
Headaches

The veteran has contended that he has hypertension, chronic 
fatigue, benign prostatic hypertrophy, and headaches that are 
due to service.  Specifically, he believes they are secondary 
to his service-connected diabetes mellitus.  As to his 
headaches, he believes they are due to his hypertension, 
which is secondary to his diabetes mellitus.

The veteran's service medical records are silent for 
complaints regarding these disorders or symptoms.  When 
examined for separation in October 1969, the veteran denied a 
medical history of high or low blood pressure, frequent or 
painful urination, or frequent or severe headaches.  His 
vascular system, anus and rectum, and head examinations were 
normal.  His blood pressure was 124/68.  The veteran again 
denied a history of any of these diseases or symptoms during 
his October 1984 National Guard enlistment examination.  
Again, examination of all related systems was normal.  It was 
noted the veteran had blood pressure borderline.  He 
indicated that he took his blood pressure at home, and it was 
always lower.  It was measured at that time to be 132/90, 
130/98, and 130/92.

A February 2001 VA outpatient record shows that hypertension 
was new to the veteran.  He had been treated for diabetes 
since 1999.  The assessment was hypertension.

A March 2002 VA outpatient record also shows an assessment of 
hypertension.

A March 2002 VA outpatient record shows that, on digital 
examination, the veteran's prostate was normal.

In October 2004, the veteran underwent VA Agent Orange 
examination.  He complained of hesitancy with urination, 
which he attributed to diabetes.  He denied any burning or 
urgency.  There was only stop and start of stream in the 
early morning.  He generally slept through the night without 
getting up to urinate.  He also complained of headaches off 
and on.  On examination, the veteran's prostate was normal, 
smooth, round, and slightly enlarged.  The assessment was 
benign prostatic hypertrophy, with minimal symptoms, and 
hypertension, controlled.

In February 2005, the veteran underwent VA examination.  His 
blood pressure readings in service and in October 1984 were 
noted.  The veteran started coming to VA in 1999 and prior to 
this was on medication for treatment of high blood pressure.  
The veteran believed he was diagnosed with high blood 
pressure about the same time he was diagnosed with diabetes 
mellitus, in 1998 or 1999.  It was currently well controlled.  
With regard to urinary problems, he stated that when he woke 
in the morning, the first thing he had to do was urinate.  
The stream would stop, and then he has to urinate again.  
This happened only in the morning and he urinated normal 
throughout the rest of the day.  When he did go during the 
day, it was with some urgency.  He denied any other symptoms, 
indicated that he generally slept through the night, and 
noticed these symptoms over the past year.

With regard to headaches, the veteran indicated that they 
occurred for the past two years.  They were infrequent.  When 
they did occur, he felt a light flash and had to sit down.  
Sometimes it stayed, and sometimes it went away.  If it 
stayed, it was relieved with Tylenol, but the veteran had to 
rest.  They did not last more than a few hours.  He denied 
visual changes, nausea, or vomiting.

As to chronic fatigue, the veteran stated that he had been 
having a real problem with getting sick, getting colds, 
cough, flu, and just not feeling well.  He eventually stopped 
working for the concrete company because he could not get 
enough rest.  Currently, he no longer worked for that company 
but worked day-to-day, whenever he could find it.  He felt 
much better and was not getting sick anymore.  His fatigue 
was much improved.

Following examination, the examiner provided opinions as to 
the veteran's claims.  With regard to urinary problems, the 
veteran had a diagnosis of benign hypertrophy of the prostate 
without urinary obstruction.  This condition was not a 
complication of diabetes nor aggravated by diabetes.  It was 
benign and not related to diabetes.  With regard to chronic 
fatigue, the veteran's diagnosis of fatigue, not to be 
confused with chronic fatigue syndrome, which the veteran did 
not have, had improved per his report after he stopped work.  
The fatigue experienced by the veteran was considered a 
normal finding due to physical exhaustion rather than a 
condition aggravated or worsened by diabetes, especially in 
light of his excellent control of his blood sugars.

With regard to high blood pressure, hypertension is a risk 
factor of coronary artery disease in the diabetic.  There was 
no cause and effect relationship.  That is, diabetes does not 
cause hypertension.  In addition, medical records indicate 
the veteran was already being treated for his hypertension 
when he was diagnosed with diabetes.  With regard to 
headaches, the veteran had headaches of unknown etiology.  
Overall, they were mild, and there was no known cause and 
effect relationship between the headaches and diabetes, 
especially given his excellent control of his diabetes.  In 
addition, the headaches emerged about four years after the 
diabetes.

In a July 2005 written statement, the veteran indicated that 
he woke at least four times a night to urinate.  He indicated 
that since he stopped working, he still felt fatigued on a 
daily basis as a result of his diabetes.  He never claimed he 
had a diagnosis of chronic fatigue syndrome.

In November 2006, the veteran underwent VA examination.  He 
stated that he was diagnosed with hypertension concurrently 
with his diabetes.  With regard to bladder or bowel 
dysfunction, he denied symptoms of polyuria, dysuria, or 
nocturia.  The assessment was type 2 diabetes mellitus, 
poorly controlled, with complications of hypertension which, 
per subjective history, was diagnosed concurrent with the 
diabetes.

In February 2007, the veteran's claims file was provided to a 
VA examiner.  The examiner noted that the November 2006 
examiner provided an opinion regarding hypertension without 
reviewing the claims file.  The veteran's service medical 
records and claims file were reviewed.  After such review, 
the examiner concluded that it was less likely as not that 
the veteran's hypertension had its initial onset during 
active service or within a year of separation.  There was 
only one documentation of elevated blood pressure during 
service.  The diagnosis of hypertension is not made with only 
one elevated blood pressure reading.  It was more likely than 
not that the hypertension developed prior to the diagnosis of 
diabetes.  The veteran was started on a medication in June 
1999, which essentially documents the date of his diabetes 
diagnosis.  There is documentation of elevated diastolic 
blood pressure readings in 1984.  There is also documentation 
that the veteran was already on a medication in June 1999, 
before he started diabetes medication.  While the examiner 
did not know when the veteran was diagnosed with hypertension 
or started on that particular medication, he knew that it was 
prior to when the veteran began his diabetes medication.  
Therefore, the hypertension had its onset prior to the 
diagnosis of diabetes.  It was also less likely as not that 
the hypertension has been permanently aggravated beyond 
normal progression due to the diabetes.  The veteran was 
currently on monotherapy.  His blood pressure trends per VA 
records show well controlled blood pressure trends.  There 
was no evidence of permanent aggravation beyond normal 
progression of the hypertension due to diabetes.

With regard to fatigue, the examiner concluded that it was 
less likely than not that the veteran has a separate 
pathological condition that is manifested by fatigue.  His 
medical records note a few subjective complaints of fatigue.  
These complaints were only noted a few times in his medical 
records and the statements were not tied to any specific 
objective findings.  These types of statements were so 
generic, they could be attributed to everyone.  Additionally, 
there is documentation in VA records that disputed the 
alleged fatigue and noted that the veteran was physically 
active and feeling well.  Therefore, these generic, 
generalized statements are not diagnostic of any type of 
separate pathological condition or separate fatigue condition 
or even a symptom or sequelae or another disease process such 
as diabetes.  There is insufficient evidence to show cause 
and effect between his few episodes of fatigue as being a 
chronic condition secondary to his diabetes.

With regard to headaches, the examiner concluded that it was 
less likely than not that the veteran suffered from a 
separate pathological condition that was manifested by 
headaches.  There were only a couple subjective references to 
headaches and these were found in the disability and rating 
examination.  His medical records are silent for complaint of 
headaches.  Therefore, there is insufficient evidence that 
the veteran has any type of recurrent or chronic headache 
condition.  Rather, it was apparent that the veteran suffered 
from an occasional headache, which was no different than that 
experienced by the general population.  There was 
insufficient evidence to warrant a diagnosis of a recurrent 
or chronic headaches condition or a cause and effect 
relationship between the infrequent headaches and the 
veteran's hypertension or diabetes.

Finally, with regard to the benign prostatic hypertrophy with 
symptoms of urgency, frequency, and weak stream, the examiner 
indicated that a diagnosis of genitourinary autonomic 
neuropathy was made when there is bladder dysfunction 
characterized by infrequent urination with incomplete bladder 
emptying, eventually leading to overflow incontinence, 
dribbling or urinary tract infections.  The veteran's 
symptoms are consistent with benign prostatic hypertrophy, 
which is not caused by his diabetes.  However, with time, the 
diabetes can aggravate the benign prostatic hypertrophy, in 
that the two syndromes both cause bladder dysfunction.  
However, there is no evidence of aggravation at this time.

In a January 2008 addendum, a VA examiner indicated that the 
veteran had been diagnosed with essential hypertension in 
October 2007.  This was primary hypertension and not due to 
diabetes.  There was no evidence that primary hypertension 
was due to diabetes, which was diagnosed in 1999.

In June 2008, the veteran testified before the undersigned.  
His headaches were not a constant thing, but when he had 
them, he was forced to lie down.  He did not usually report 
these headaches when he saw the doctor.  They came and went.  
The veteran did not really keep track of them.  As to 
hypertension, the veteran believed he was diagnosed at the 
same time as his diabetes.  No one has told the veteran the 
cause of his hypertension or that his benign prostatic 
hypertrophy was related to service.  He had chronic fatigue 
all the time.  He believes it was diagnosed prior to the 
diabetes and hypertension.  He has not been diagnosed with 
chronic fatigue syndrome.  No one has told the veteran that 
his hypertension was due to diabetes.

The veteran has claimed these disabilities as secondary to 
his service-connected diabetes mellitus.  He has not 
contended that they began in service.  In addition, the 
veteran's service medical records are silent for treatment 
for hypertension, fatigue, urinary symptoms, and headaches.  
There is no opinion of record that finds that any of these 
disorders began during the veteran's period of service.  In 
addition, the veteran has not contended that his hypertension 
was manifest to a compensable degree within one year of 
separation.  The evidence of record corroborates that 
hypertension was not manifest to a compensable degree until 
many years after separation.  Therefore, service connection 
on these bases is not warranted, and the Board will turn to 
the issue of whether any of these disorders is secondary to 
the veteran's diabetes mellitus.  See 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.

With regard to the veteran's complaints of headaches and 
fatigue, he has never been diagnosed with a specific disease 
or injury for these symptoms.  VA examination in February 
2005 and February 2007 found the veteran had no separate 
pathological condition manifested by fatigue or headaches.  
His complaints of fatigue and headaches could be attributed 
to anyone in the general population.  Service connection can 
only be awarded for a disability that results from a disease 
or injury incurred in or aggravated by service.  Sanchez-
Benitez v. West, 13 Vet. App. 282 (1999).  Therefore, there 
must be some underlying pathology for the veteran's 
complaints of fatigue and headaches.  The evidence of record 
shows that there is not.

The evidence shows that the veteran's complaints of headaches 
and fatigue are not attributable to disease or injury, and 
there is no separate pathological condition manifested by 
either symptom.  Basic entitlement to disability compensation 
derives from two statutes, both found in title 38, sections 
1110 and 1131--the former relating to wartime disability 
compensation and the latter relating to peacetime disability 
compensation.  Both statutes provide for compensation, 
beginning with the following words: "For disability 
resulting from personal injury suffered or disease contracted 
in the line of duty. . . ."  38 U.S.C. §§ 1110, 1131.  Thus, 
in order for a veteran to qualify for entitlement to 
compensation under those statutes, the veteran must prove 
existence of a disability, and one that has resulted from a 
disease or injury that occurred in the line of duty.  In the 
absence of an identified disease or injury, service 
connection may not be granted.  See Sanchez-Benitez v. West, 
25 F.3d 1356 (Fed. Cir. 2001).  The veteran has presented no 
competent evidence of a nexus between his current complaints 
and his diabetes mellitus or any disease or injury.  The 
veteran's own opinion of a nexus is not competent.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (2007).

Therefore, the Board finds that the evidence preponderates 
against a finding that the veteran has fatigue or headaches 
that are due to pathology (disease or injury) that are 
secondary to a service connected disability.

With regard to hypertension, the veteran has contended that 
it is secondary to his diabetes mellitus.  He has stated that 
he believes the two disorders were diagnosed at the same 
time.  However, the other evidence of record consistently 
shows the veteran was already on blood pressure medication 
when he began to seek treatment for diabetes mellitus in June 
1999.  The February 2005 and February 2007 VA examiners both 
indicated this was the case.  In addition, the January 2008 
VA examiner explained that the veteran had essential 
hypertension, which meant that it was primary and not due to 
diabetes mellitus.  While the November 2006 VA examiner 
indicated the veteran had diabetes mellitus with 
complications of hypertension, it was noted this was based on 
the veteran's report of having been diagnosed with both at 
the same time.  While the veteran is certainly competent to 
report when he received a diagnosis of a disorder, the Board 
finds that the veteran's recent statements on when his 
hypertension began are less credible than the medical 
evidence created in June 1999, which shows the veteran was 
already on medication for hypertension when he was first 
diagnosed with diabetes.  Therefore, the Board finds that 
opinion of the February 2007 VA examiner most credible.  That 
opinion indicated that the hypertension began before the 
diabetes and was not aggravated by the diabetes.

Thus, the Board concludes that the evidence preponderates 
against a finding that the veteran's hypertension is 
secondary to his diabetes mellitus.  Thus, the claim must be 
denied.

With regard to the veteran's claim of entitlement to service 
connection for benign prostatic hypertrophy, the veteran was 
first diagnosed with this disorder in October 2004.  At that 
time, when he underwent Agent Orange examination, the 
examiner gave the veteran his first diagnosis of this 
disorder and opined that it was not a complication of 
diabetes mellitus.  The February 2007 VA examiner agreed that 
benign prostatic hypertrophy was not caused by diabetes 
mellitus.  There is no other competent opinion indicating 
otherwise.

While the veteran has given his opinion that his benign 
prostatic hypertrophy is related to his diabetes mellitus, 
the Board finds that he is not competent to provide such a 
medical conclusion.  The veteran is certainly competent to 
report that he experienced urinary symptoms, to include 
reporting when they began.  However, he does not have the 
medical training to provide a competent opinion as to the 
etiology of this disorder.  Jandreau v. Nicholson, 492 F.3d 
1372 (2007).  Thus, the Board finds that the evidence 
preponderates against a finding that service connection is 
warranted for benign prostatic hypertrophy, and the claim 
must be denied.  Gilbert v. Derwinski, supra.


II.  Rating Claims

A.  Applicable Law and Regulations

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

Diabetes Mellitus

The veteran is currently rated 20 percent disabling for 
diabetes mellitus.  Diagnostic Code 7913 provides ratings for 
diabetes mellitus.  Diabetes mellitus requiring insulin and 
restricted diet, or; oral hypoglycemic agent and restricted 
diet, is rated 20 percent disabling.  Diabetes mellitus 
requiring insulin, restricted diet, and regulation of 
activities is rated 40 percent disabling.  Note (1) to 
Diagnostic Code 7913 provides that compensable complications 
of diabetes are to be rated separately unless they are part 
of the criteria used to support a 100 percent rating (under 
Diagnostic Code 7913).  Noncompensable complications are 
considered part of the diabetic process under Diagnostic Code 
7913.  38 C.F.R. § 4.119.

In an October 2004 written statement, the veteran indicated 
that he was dependent on taking oral medication and keeping a 
schedule.

An October 2004 insurance statement indicated the veteran was 
being treated for diabetes mellitus and was treated with oral 
medication.

A January 2005 VA outpatient record shows the veteran had 
great control of his diabetes mellitus.

In February 2005, the veteran underwent VA examination.  He 
stated that he was first diagnosed with diabetes in 1998 or 
1999.  He had not had any ketoacidosis, hypoglycaemia, or 
hospitalizations.  He tried to remain on a restricted diet.  
He lost a little weight here and there but has gained two 
pounds on the most recent examination.  He denied that 
diabetes interfered with any of his strenuous activities.  
After examination, the examiner concluded that the veteran 
had no complications of his diabetes.  That is, he had no 
overt retinopathy, nephropathy, or neuropathy.

In November 2006, the veteran underwent VA examination.  He 
complained that his blood sugars had risen since his last 
rating exam.  His diabetes medication has not been adjusted.  
He denied any generalized complaints or symptoms that he 
attributed to his diabetes.  He was not on a restricted diet.  
The veteran denied any activity restriction due to his 
diabetes.  Following examination, the assessment was type 2 
diabetes mellitus, poorly controlled.

In October 2007, the veteran underwent VA examination.  He 
denied episodes of hypoglycemic reactions or ketoacidosis.  
His blood sugar runs about 150 to 165.  There was no history 
of hospitalization.  Currently, the veteran treated his 
diabetes with oral medications.  He had no restricted diet 
but did watch his carbohydrate intake.  He had no weight 
gain.  It hovered around 185.  He had minimal activity 
restrictions due to diabetes.  Most activity restrictions 
were due to peripheral neuropathy.  A recent eye examination 
showed no evidence of retinopathy.  He stated that his blood 
sugar was in good control.  He had no major health changes it 
the past year.

Based on a review of the record, the Board finds that an 
increase to a 40 percent rating is not warranted.  While the 
veteran took daily medications for his diabetes, these were 
oral medications and not insulin.  An increase to a 40 
percent rating requires insulin, restricted diet, and 
regulation of activities.  The veteran did not require 
insulin.  Therefore, he is not entitled to a 40 percent 
rating for diabetes.

The Board also notes that all compensable complications of 
diabetes have already been separately rated.  Thus, the 
veteran is entitled to a 20 percent rating and no more.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted.

Peripheral Neuropathy

The veteran has been awarded service connection for 
peripheral neuropathy for his upper and lower extremities.  A 
10 percent evaluation has been assigned to each.  The upper 
extremities are rated under the criteria of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8699-8615 (2007).  The lower 
extremities are rated under the criteria of 38 C.F.R. 
§ 4.124a, Diagnostic Code 8699-8621 (2007).  The veteran's 
specific disabilities are not listed on the Rating Schedule, 
and the RO assigned Diagnostic Code 8699 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded by the numbers of 
the most closely related body part and "99."  See 38 C.F.R. 
§ 4.20 (2007).

A June 2005 VA outpatient treatment record shows the veteran 
complained that his legs tingled from his feet to the mid-
calves.  There was pain across the ball of his feet.  He was 
assessed with early diabetic neuropathy.

The veteran underwent VA examination in September 2005.  He 
noted a gradual onset of tingling and burning in his hands 
and feet.  They were most pronounced in his feet, starting in 
his heels and radiating along the lateral margins to the mid-
foot.  He noted symptoms at the base of his thumbs and 
fingers along the palmar surfaces.  He denied flare-ups, 
aggravating or reliving symptoms.  He was not on any 
treatment.  He could only hike up to a mile.  He denied any 
functional limitations at work due to his extremity symptoms.  
Examination of the upper extremities revealed no clubbing, 
cyanosis, or edema.  His skin was pink and warm to the touch.  
Capillary refill was brisk.  Radial pulses were 2+ 
bilaterally.  There was normal filament examine and vibratory 
sense to the distal fingers but diminished along palmar 
surfaces along the MCP joints.  Hand grips were equal and 
strong.  Examination of the lower extremities indicated the 
veteran's gait was smooth and coordinated.  There was no 
clubbing, cyanosis, or edema.  The skin was pink and warm to 
the touch.  There was normal hair growth.  Pedal pulses were 
2+/2+ bilaterally.  There was decrease to absent filament 
sensation along the plantar surfaces but normal vibratory 
sense to the distal toes.  The diagnosis was upper and lower 
extremity peripheral neuropathy.  

In November 2006, the veteran underwent VA examination.  His 
physical activity was restricted due to his peripheral 
neuropathy.  Since his last examination, he noticed a 
progression in his symptoms.  This was most pronounced in his 
feet.  He had constant tingling and burning in his feet.  He 
had not been trialed on any medications for his neuropathy 
pain.  He denied flare-ups.  He had trouble feeling which 
pedal his foot was on when he was driving.  He could not 
stand or walk more than thirty minutes.  He also noted a more 
mild progression in his hand symptoms.  The burning and 
tingling now affected the entire palmar surface to the distal 
fingertips, right greater than left.

In January 2007, the veteran underwent nerve conduction 
study.  The conclusion was that there was evidence for a mild 
right median neuropathy at the wrist (Carpal Tunnel 
Syndrome).  There was evidence for a mild peripheral 
polyneuropathy.

In October 2007, the veteran underwent VA examination.  He 
described constant neuropathy to the lower extremities.  The 
symptoms included burning and cold feet.  He also complained 
of upper extremity neuropathy, which was intermittent.  He 
had no treatment.  His hands were cold.  He could walk a 
quarter mile.  There were no burning symptoms in the hands.  
On examination, vibratory sensation was diminished in the 
lower extremities.  Repeated testing showed evidence of mild 
to moderate neuropathy.  Vibratory sensation to the upper 
extremities was only slightly diminished.  The veteran had 
right carpal tunnel syndrome.  Therefore, there were 
increased symptoms of neuropathy, right greater than left.  
The assessment was mild to moderate polyneuropathy of the 
lower extremities and very mild polyneuropathy of the upper 
extremities.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, tropic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2007).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" 
indicates a degree of lost or impaired function substantially 
less than the type of picture for complete paralysis given 
with each nerve, whether due to varied level of the nerve 
lesion or to partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123 (2007).

The veteran's peripheral neuropathy of upper extremities are 
each rated as 10 percent disabling under Diagnostic Code 
8615, which pertains to neuropathy of the median nerve.  38 
C.F.R. § 4.124a, Diagnostic Code 8615.

The criteria for evaluating the severity or impairment of the 
median nerve is set forth under Diagnostic Codes 8515, 8615, 
and 8715.  Under Diagnostic Code 8515, a 10 percent rating is 
warranted for mild incomplete paralysis of the median nerve.  
A 20 percent rating is warranted for moderate incomplete 
paralysis of the minor extremity.  38 C.F.R. § 4.124a, 
Diagnostic Code 8515.  Diagnostic Codes 8615 and 8715 address 
the criteria for evaluating neuritis and neuralgia of the 
median nerve, respectively.  The criteria are consistent with 
the criteria for evaluating degrees of paralysis as set forth 
above.  38 C.F.R. § 4.124a, Diagnostic Codes 8515, 8615, 8715 
(2007).

With regard to the lower extremities, the veteran was 
assigned separate 10 percent ratings under Diagnostic Code 
8621 for neuropathy of the external popliteal nerve (common 
peroneal), involving motion of the foot and toes, analogous 
to mild incomplete paralysis of that specific nerve.

Incomplete paralysis of the external popliteal (common 
peroneal) nerve will be rated as 10 percent disabling where 
mild, 20 percent disabling where moderate, and as 30 percent 
disabling where severe.  Neuritis and neuralgia of the 
external popliteal (common peroneal) nerve will be rated on 
the same basis.  38 C.F.R. Part 4, Codes 8521, 8621, 8721.

After a review of the evidence, the Board finds that higher 
ratings are not warranted for the veteran's peripheral 
neuropathy of upper extremities under Diagnostic Code 8515.  
Clinical findings are positive for sensory deficit; however, 
the January 2007 nerve conduction study and the October 2007 
VA examination indicated that such symptomatology is mild in 
nature.   In addition, the veteran was found to have carpal 
tunnel syndrome in his right wrist that is not a service-
connected disability.  This accounts for the increased 
symptoms on the right side.  38 C.F.R. § 4.124a, Diagnostic 
Code 8515. Accordingly, the veteran's peripheral neuropathy 
of the upper extremities does not approximate moderate 
incomplete neuropathy of the median nerve, as contemplated by 
these diagnostic codes.  38 C.F.R. § 4.124a, Diagnostic Codes 
8515, 8615, 8715.

With regard to the lower extremities, the Board finds that 
the veteran's disabilities warrant an increase to a 20 
percent rating.  Specifically, the most recent October 2007 
VA examination diagnosed mild to moderate peripheral 
neuropathy in the lower extremities.  They clearly had a 
higher level of disability than the neuropathy in his upper 
extremities.  However, the veteran's only deficiency is 
sensory.  Therefore, at most, his lower extremities could be 
considered moderate.  38 C.F.R. § 4.123.  Therefore, an even 
greater increase in rating is not warranted.

In sum, the veteran's peripheral neuropathy of the upper 
extremities has not been productive of moderate incomplete 
paralysis (neuropathy) to warrant higher ratings.  As the 
preponderance of the evidence is against the claims, they 
must be denied.  Gilbert v. Derwinski, supra.  With regard to 
the lower extremities, the veteran's disabilities more 
closely approximate a moderate disability.  Thus, 20 percent 
ratings are assigned to each lower extremity.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, supra.  The Board has 
considered whether staged ratings are warranted.  However, 
the disabilities have not significantly changed and uniform 
evaluations are warranted.


ORDER

Service connection for bilateral hearing loss disability is 
denied.

Service connection for tinnitus is denied.

Service connection for hypertension, claimed as secondary to 
service-connected diabetes mellitus, is denied.

Service connection for chronic fatigue, claimed as secondary 
to service-connected diabetes mellitus, is denied.

Service connection for benign prostatic hypertrophy, claimed 
as secondary to service-connected diabetes mellitus, is 
denied.

Service connection for headaches, claimed as secondary to 
service-connected diabetes mellitus, is denied.

An evaluation in excess of 20 percent for diabetes mellitus 
is denied.

A 20 percent evaluation for peripheral neuropathy of the 
right lower extremity is granted, subject to the laws and 
regulations governing the payment of VA benefits.

A 20 percent evaluation for peripheral neuropathy of the left 
lower extremity is granted, subject to the laws and 
regulations governing the payment of VA benefits.

An evaluation in excess of 10 percent for peripheral 
neuropathy of the right upper extremity is denied.

An evaluation in excess of 10 percent for peripheral 
neuropathy of the left upper extremity is denied.





______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


